











REGISTRATION RIGHTS AGREEMENT







 

This Registration Rights Agreement (“Agreement”) is entered into as of August
29, 2007, between Terra Nostra Resources Corp., a Nevada corporation (the
“Company”) and each of the parties listed under “Holders” hereto (each, a
“Holder”).

W I T N E S S E T H:




WHEREAS, pursuant to that certain Securities Purchase Agreement, dated on or
about the date hereof, by and between the Company and each Holder (the “Purchase
Agreement”) of the 10% Convertible Promissory Notes (the “Bridge Notes”) issued
by the Company, the Company has agreed to issue to the Holders, and the Holders
have agreed to acquire from the Company, (i) Bridge Notes in the aggregate
principal amount of up to $20,000,000 and (ii) warrants (“Warrants”) to purchase
shares of the Company’s Common Stock, par value $0.001 per share (the “Common
Stock”), subject to the terms and conditions set forth therein; and

WHEREAS, the Bridge Notes will be convertible into shares of Common Stock and
the Warrants will be exercisable for shares of Common Stock (collectively, the
“Shares”) pursuant to the terms and conditions set forth therein.

STOCKTICKERNOW, THEREFORE, in consideration of the mutual promises,
representations, warranties, covenants and conditions set forth in the Bridge
Notes, the Purchase Agreement, the Placement Agreement, the Warrants and this
Agreement, the Company and each Holder agree as follows:

1.

Certain Definitions

.  Capitalized terms used herein and not otherwise defined shall have the
meaning ascribed thereto in the Purchase Agreement or the Note.  As used in this
Agreement, the following terms shall have the following respective meanings:



“Closing” and “Closing Date” shall have the meanings ascribed to such terms in
the Purchase Agreement.

“Commission” or “stocktickerSEC” shall mean the Securities and Exchange
Commission or any other federal agency at the time administering the Securities
Act.

“Defaulted Collateral Securities” shall mean the Collateral (as defined in the
Pledge Agreement) pledged pursuant to the Pledge Agreement (as defined in the
Purchase Agreement) by the Pledgors named therein following the occurrence of an
Event of Default under the Notes or the Pledge Agreement or the occurrence of an
event which would constitute, with the proper passage of time and notice, an
Event of Default under the Notes or the Pledge Agreement.

“Demand Registrable Securities” shall mean (i) the Registrable Securities and
the Defaulted Collateral Securities, (ii) securities issued or issuable in
respect of the foregoing upon any stock split, stock dividend, recapitalization
or similar event; and (iii) any other security issued as a dividend or other
distribution with respect to, in exchange for or in replacement of the






1









securities referred to in the preceding clauses; provided that all such shares
shall cease to be Demand Registrable Securities at such time as they have been
sold under a Registration Statement or pursuant to Rule 144 under the Securities
Act or otherwise or at such time as they are eligible to be sold pursuant to
Rule 144(k).  

“Holder” and “Holders” shall include each holder, the Placement Agent and any
permitted transferee or transferees of Registrable Securities (as defined
below), the Bridge Notes and/or Warrants which have not been sold to the public
to whom the registration rights conferred by this Agreement have been
transferred in compliance with this Agreement and/or the Purchase Agreement.

“Permitted Free Writing Prospectus” means a free writing prospectus authorized
for use by the Company in connection with any offering of Registrable Securities
that has been filed with the stocktickerSEC in accordance with Rule 433 under
the Act .

“Placement Agent” means Axiom Capital Management, Inc.

The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

“Registrable Securities” shall mean:  (i) the Shares or other securities issued
or issuable to each Holder or its permitted transferee or designee (a) upon
conversion of the Bridge Notes or exercise of the Warrants, or (b) upon any
distribution with respect to, any exchange for or any replacement of, a Bridge
Note or Warrant, (c) upon any conversion, exercise or exchange of any securities
issued in connection with any such distribution, exchange or replacement, or (d)
as payment of any portion of the principal amount or interest in lieu of cash
with respect to the Bridge Notes (even if not permitted under the terms of the
Bridge Notes or the Purchase Agreement); (ii) securities issued or issuable in
respect of the foregoing upon any stock split, stock dividend, recapitalization
or similar event; and (iii) any other security issued as a dividend or other
distribution with respect to, in exchange for or in replacement of the
securities referred to in the preceding clauses; provided that all such shares
shall cease to be Registrable Securities at such time as they have been sold
under a Registration Statement or pursuant to Rule 144 under the Securities Act
or otherwise or at such time as they are eligible to be sold pursuant to Rule
144(k).  

“Registration Expenses” shall mean all expenses to be incurred in connection
with each Holder’s registration rights under this Agreement not included in
Selling Expenses, including, without limitation, all registration and filing
fees, printing expenses, fees and disbursements of counsel for the Company and
one counsel for the Holders, blue sky fees and expenses, and the expense of any
special audits incident to or required by any such registration (but excluding
the compensation of regular employees of the Company, which shall be paid in any
event by the Company).

“Registration Statement” shall have the meaning set forth in Section 2(a)
herein.






2









“Regulation D” shall mean Regulation D as promulgated pursuant to the Securities
Act, and as subsequently amended.

“Securities Act” or “Act” shall mean the Securities Act of 1933, as amended.

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities or Demand Registration
Securities, as the case may be.

“Time of CityplaceSale Information” means any preliminary prospectus together
with each Permitted Free Writing Prospectus, if any, used in connection with any
offering of Registrable Securities.

2.

Registration Requirements

.  The Company shall use its best efforts to effect the registration of the
Registrable Securities (including, without limitation, the execution of an
undertaking to file post-effective amendments, appropriate qualification under
applicable blue sky or other state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act) as would permit or
facilitate the sale or distribution of all the Registrable Securities in the
manner (including manner of sale) and in all states reasonably requested by the
Holder.  Such best efforts by the Company shall include, without limitation, the
following:



(a)

The Company shall, as expeditiously as possible after the Closing Date:

But in any event no later than one hundred eighty (180) days after the Closing
Date (the “Required Filing Date”) or such other date specified in the last
sentence of this Section 2(a)(i) for such initial filing, prepare and file a
registration statement with the Commission pursuant to Rule 415 under the
Securities Act (“Rule 415”) on Form SB-2 or Form S-3 under the Securities Act
(or in the event that the Company is ineligible to use such form, such other
form as the Company is eligible to use under the Securities Act provided that
any other form shall be converted into an S-3 as soon as Form S-3 becomes
available to the Company) covering resales by the Holders as selling
stockholders (not underwriters) of the Registrable Securities (a “Registration
Statement”), which Registration Statement, to the extent allowable under the
Securities Act and the rules promulgated thereunder (including Rule 416), shall
state that such Registration Statement also covers such indeterminate number of
additional shares of Common Stock as may become issuable upon conversion of the
Bridge Notes and exercise of the Warrants pursuant to the issuance of Common
Stock to pay interest on the Bridge Notes or pursuant to the applicable
anti-dilution provisions.  The number of shares of






3









Common Stock initially included in such Registration Statement shall be no less
than 100% of the maximum number of shares of Common Stock which may be included
in a Registration Statement without exceeding registration limitations imposed
by the stocktickerSEC pursuant to Rule 415 (the “Rule 415 Amount”) in a comment
letter addressed to the Company; provided that the Company shall use its
commercially reasonable efforts to contest such limitation, but in any event not
less than approximately 6,970,664 shares of Common Stock.  Thereafter, the
Company shall use its best efforts to cause suchRegistration Statement and other
filings to be declared effective, as soon as possible, and in any event no later
than the 240th day following the Closing Date (or not later than the 270th day
following the Closing Date if the stocktickerSEC reviews such Registration
Statement) or such later date specified in the last sentence of this Section
2(a)(i) for the effectiveness of a registration statement (the “Required
Effective Date”).  In the event that less than all of the Registrable Securities
are included in a Registration Statement as a result of the limitations
described in this paragraph, then the Company will (i) reduce on a proportionate
basis the number of Registrable Securities of each Holder included in such
Registration Statement and (ii) file additional Registration Statements, each
registering the Rule 415 Amount, seriatim, until all of the Registrable
Securities have been registered. The Required Filing Date and the Required
Effective Date of each such additional Registration Statement shall be thirty
(30) days and ninety (90) days, respectively, after the first day such
Registration Statement may be filed without objection by the stocktickerSEC
based on Rule 415.  Without limiting the foregoing, the Company will promptly
respond to all stocktickerSEC comments, inquiries and requests, and shall
request acceleration of effectiveness at the earliest possible date.
Notwithstanding the foregoing, if a closing with respect to a Qualified
Financing (as defined in the Purchase Agreement) occurs within one hundred fifty
(150) days of the Closing Date, then the Company may elect in lieu of filing any
Registration Statement required by this Agreement to include the Registrable
Securities in the registration statements to be filed pursuant to the
registration rights granted to the purchasers in the Qualified Financing on a
pari passu basis; provided that such registration rights (i) require the filing
of an initial registration registering at least the Rule 415 Amount within 30
days of the closing of such Qualified Financing, (ii) require the Company use
its best efforts to have such initial registration statement declared effective
within 90 days of the closing of such Qualified Financing, (iii) require the
filing and effectiveness of subsequent registration statements to occur within
30 days and 90 days, respectively, of the first day such registration statement
may be filed without objection by the stocktickerSEC based on Rule 415 and (iv)
provide for liquidated damages for late registration and non-availability of any
required registration statement which are no less favorable than those contained
in Section 2(c) of this Agreement.

(i)

Prepare and file with the stocktickerSEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement and notify the Holders of the filing and effectiveness of
such Registration Statement and any amendments or supplements.

Furnish to each Holder that has Registrable Securities included in a
Registration Statement such numbers of copies of a current prospectus conforming
with the requirements of the Securities Act, copies of such Registration
Statement, any amendment or supplement thereto and any documents incorporated by
reference therein and such other documents as such Holder may reasonably require
in order to facilitate the disposition of Registrable Securities owned by such
Holder.

(ii)

Register and qualify the securities covered by such Registration Statement under
the securities or “Blue Sky” laws of all domestic jurisdictions; provided that
the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions.

(iii)

Notify promptly each Holder that has Registrable Securities  included in a
Registration Statement of the happening of any event (but not the substance or
details of any such event) of which the Company has knowledge as a result of
which the prospectus (including any supplements thereto or thereof) included in
such Registration Statement, as then in effect, includes an untrue statement of
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing (each an “Event”), and use its best efforts to
promptly update and/or correct such prospectus. Each Holder will hold in
confidence and will not make any disclosure of any such Event and any related
information disclosed by the Company.  

(iv)

Notify each Holder of the issuance by the Commission or any state securities
commission or agency of any stop order suspending the effectiveness of any
Registration Statement or the threat or initiation of any proceedings for that
purpose.  The Company shall use its best efforts to prevent the issuance of any
stop order and, if any stop order is issued, to obtain the lifting thereof at
the earliest possible time.

(i)









4









(v)

List the Registrable Securities covered by such Registration Statement with all
securities exchange(s) and/or markets on which the Common Stock is then listed
and prepare and file any required filings with any exchange or market where the
Common Shares are traded.

(vi)

Take all steps reasonably necessary to enable Holders to avail themselves of the
prospectus delivery mechanism set forth in Rule 153 (or successor thereto) under
the Act.

(b)

Notwithstanding the obligations under Section 2(a)(v) or any provision of this
Agreement, if (i) in the good faith judgment of the Company, following
consultation with legal counsel, it would be detrimental to the Company and its
stockholders for resales of Registrable Securities to be made pursuant to a
Registration Statement due to the existence of a material development or
potential material development involving the Company that the Company would be
obligated to disclose in the Registration Statement, which disclosure would be
premature or otherwise inadvisable at such time or would have a material adverse
effect upon the Company and its stockholders, or (ii) in the good faith judgment
of the Company, it would adversely affect or require premature disclosure of the
filing of a Company-initiated registration of any class of its equity
securities, then the Company will have the right to suspend the use of the
Registration Statement for one period of not more than 30 calendar days in any
12 month period, but only if the Company reasonably concludes, after
consultation with outside legal counsel, that the failure to suspend the use of
the Registration Statement as such would create a material liability or
violation under applicable securities laws or regulations.

(c)

Set forth below in this Section 2(c) are (I) events that may arise that the
Purchasers consider will interfere with the full enjoyment of their rights under
this Agreement, the Purchase Agreement, the Warrants and the Bridge Notes (the
“Interfering Events”), and (II) certain remedies applicable in each of these
events.

(i)

Payments by the Company

.  If (i) at any time after effectiveness of a Registration Statement, sales
thereunder during the registration period (as described in Section 5) cannot be
made for any reason, other than by reason of the operation of Section 2(b), for
a period of more than 10 consecutive business days, (ii) at any time after
effectiveness of the Registration Statement, sales thereunder during the
Registration Period cannot be made for a period of time that exceeds the
limitations set forth in Section 2(b), or (iii) at any time after the
Registrable Securities are listed in accordance with Section 2(a)(vii), for a
period of more than 10 consecutive calendar days the Shares are not listed or
included for quotation on the OTC Bulletin Board or other exchange or market
where the Common Stock is then traded, then the Company will make a payment as
liquidated damages to each Holder as set forth below. The amount of the payment
made to each Holder will be equal to 1.5% of the purchase price paid for (i) the
Bridge Notes then held by the Holder and (ii) Shares obtained upon conversion of
the Bridge Notes and exercise of the Warrants for each 30 calendar days that
sales cannot be made under an effective Registration Statement or the Shares are
not listed or included for quotation on the OTC Bulletin Board or other exchange
or market where the Common Stock is then traded (but any day on which both
conditions exist shall count as a single day and no day taPersonNameken into
account for purposes of determining whether any payment is due under Section 2
(c)(ii) shall be taPersonNameken into account for purposes of determining
whether any payment is due under this Section 2(c)(i) or the amount of such
payment). The number of Shares held for purposes of clause (ii) of the preceding
sentence shall be determined as of the end of the respective 30-day period.  In
no event shall payments pursuant to this Section exceed 18% in the aggregate of
the purchase price paid for (i) the Bridge Notes and (ii) Shares obtained upon
exercise of the Warrants (including such Holder’s predecessors and successors)
for the entire registration period (as described in Section 5).  These payments
will be prorated on a daily basis during the 30-day period and will be paid to
each Holder within ten business days following the end of each 30-day period as
to which payment is due hereunder. The Holders may make a claim for additional
damages as a remedy for the Company’s failure to comply with the timelines set
forth in this Section, but acknowledgement of such right in this Agreement shall
not constitute an admission by the Company that any such damages exist or may
exist. Nothing contained in the preceding sentence shall be read to limit the
ability of the Holders to seek specific performance of this Agreement.



(ii)

Effect of Late Registration. If any Registration Statement has not been filed by
the Required Filing Date or declared effective by the Required Effective Date
other than by reason of the operation of Section 2(b), then the Company will
make a payment to each Holder as liquidated damages for such delay (each a “Late
Registration Payment”). Each Late Registration Payment will be equal to 1.5% of
the purchase price paid for (i) the Bridge Notes then held by the Holder and not
previously converted into Shares and sold by the Holder and (ii) Shares obtained
upon conversion of the Bridge Notes and exercise of the






5









(iii)

Warrants for the first 30 calendar days after the Required Filing Date or
Required Effective Date, as applicable, and 1.5% of such purchase price for each
period of 30 calendar days thereafter (but no day taPersonNameken into account
for purposes of determining whether any payment is due under Section 2(c)(i)
shall be taPersonNameken into account for purposes of determining whether any
payment is due under this Section 2(c)(ii) or the amount of such payment). In no
event shall payment pursuant to this Section exceed 18% in the aggregate of the
purchase price paid for (i) the Bridge Notes and (ii) Shares obtained upon
exercise of the Warrants (including such Holder’s predecessors and successors),
as applicable, for the entire registration period (as described in Section 5).
 The Late Registration Payments will be prorated on a daily basis during the
30-day period and will be paid to the Holders within ten business days following
the end of each 30-day period as to which payment is due hereunder.  The Holders
may make a claim for additional damages as a remedy for the Company’s failure to
comply with the timelines set forth in this Section, but acknowledgement of such
right in this Agreement shall not constitute an admission by the Company that
any such damages exist or may exist.  Nothing contained in the preceding
sentence shall be read to limit the ability of the Holders to seek specific
performance of this Agreement.  Notwithstanding the foregoing, no penalties
shall be payable by the Company with respect to the Registrable Securities which
are not covered by an effective Registration Statement if the sole reason for
such failure is the application of Rule 415 by the SEC; provided, however, that
the Company shall use commercially reasonable efforts to cause such Registration
Statement to be declared effective.

(d)

During the registration period, the Company will make available, upon reasonable
advance notice during normal business hours, for inspection by any Holder whose
Registrable Securities are being sold pursuant to a Registration Statement, all
pertinent financial and other records, pertinent corporate documents and
properties of the Company (collectively, the “Records”) as reasonably necessary
to enable each such Holder to exercise its due diligence responsibility in
connection with or related to the contemplated offering. The Company will cause
its officers, directors and employees to supply all information that any Holder
may reasonably request for purposes of performing such due diligence.

Each Holder will hold in confidence, use only in connection with the
contemplated offering and not make any disclosure of all Records and other
information that the Company determines in






6









good faith to be confidential, and of which determination the Holders are so
notified, unless (i) the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in any Registration Statement, (ii) the
release of such Records is ordered pursuant to a subpoena or other order from a
court or government body of competent jurisdiction, (iii) the information in
such Records has been made generally available to the public other than by
disclosure in violation of this or any other agreement (to the knowledge of the
relevant Holder), (iv) the Records or other information were developed
independently by the Holder without breach of this Agreement, (v) the
information was known to the Holder before receipt of such information from the
Company, or (vi) the information was disclosed to the Holder by a third party
not under an obligation of confidentiality. However, a Holder may make
disclosure of such Records and other information to any attorney, adviser, or
other third party retained by it that needs to know the information as
determined in good faith by the Holder (the “Holder Representative”), if the
Holder advises the Holder Representative of the confidentiality provisions of
this Section 2(e), but the Holder will be liable for any act or omission of any
of its Holder Representatives relative to such information as if the act or
omission was that of the Holder. The Company is not required to disclose any
confidential information in the Records to any Holder unless and until such
Holder has entered into a confidentiality agreement (in form and substance
satisfactory to the Company) with the Company with respect thereto,
substantially to the effect of this Section 2(e). Unless legally prohibited from
so doing, each Holder will, upon learning that disclosure of Records containing
confidential information is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt notice to the Company
and allow the Company, at the Company’s expense, to undertake appropriate action
to prevent disclosure of, or to obtain a protective order for, the Records
deemed confidential. Nothing herein will be deemed to limit the Holder’s ability
to sell Registrable Securities in a manner that is otherwise consistent with
applicable laws and regulations.

(e)

The Company shall file a Registration Statement with respect to any newly
authorized and/or reserved Registrable Securities consisting of Shares described
in clause (i) of the definition of Registrable Securities within ten (10)
business days of any stockholders’ meeting authorizing same and shall use its
best efforts to cause such Registration Statement to become effective within
ninety (90) days of such stockholders’ meeting.  If the Holders become entitled,
pursuant to an event described in clause (ii) and (iii) of the definition of
Registrable Securities, to receive any securities in respect of Registrable
Securities that were already included in a Registration Statement, subsequent to
the date such Registration Statement is declared effective, and the Company is
unable under the securities laws to add such securities to the then effective
Registration Statement, the Company shall promptly file, in accordance with the
procedures set forth herein, an additional Registration Statement with respect
to such newly Registrable Securities.  The Company shall use its best efforts to
(i) cause any such additional Registration Statement, when filed, to become
effective within 30 days of that date that the need to file the Registration
Statement arose.  All of the registration rights and remedies under this
Agreement shall apply to the registration of such newly reserved shares and such
new Registrable Securities.

(g)

If at any time during the term of this Agreement, a registration statement
described herein is not effective with respect to some or all of the Demand
Registrable






7









Securities, the Holder shall have the following “piggyback” registration rights.
If the Company at any time following the Closing Date proposes for any reason to
register Common Shares under the Securities Act (other than on Form S-4 or
Form S-8 promulgated under the Securities Act or any successor forms thereto),
it shall promptly give written notice to the Holder of its intention to so
register such equity securities and, upon the written request, given within 20
days after delivery of such notice by the Company, of Holder to include in such
registration Demand Registrable Securities held by the Holder (which request
shall specify the number of Demand Registrable Shares proposed to be included in
such registration by the Holder and shall state the intended method of
disposition of such Demand Registrable Securities by the Holder), the Company
shall use its best efforts to cause all such Demand Registrable Securities to be
included in such registration on the same terms and conditions as the securities
otherwise being sold in such registration; provided, however, that if the
managing underwriter advises the Company in writing that the inclusion of all
Demand Registrable Securities proposed to be included in such registration would
interfere materially with the successful marketing (including pricing) of
primary shares (the “Primary Shares”) proposed to be registered by the Company,
then the number of Primary Shares and Demand Registrable Securities proposed to
be included in such registration shall be included in the following order:




(i)

first, the Demand Registrable Securities requested to be included in such
registration pursuant to this Section 2(g); and




(ii)

second, the Primary Shares




provided, that, in the case of any such underwritten offering of Common Stock by
the Company that is in satisfaction of a demand registration pursuant to
Section 2(h), the order for inclusion of Primary Shares and Demand Registrable
Securities shall be as set forth in that section.




(h)

If at any time during the term of this Agreement, a registration statement
described herein is not effective with respect to some or all of the Demand
Registrable Securities, the Holder shall have the following demand registration
rights.  If the Company shall be requested in writing by the Holder to effect a
registration on Form S-1 or Form SB-2 under the Securities Act of Demand
Registrable Securities (which request shall specify the number of Demand
Registrable Securities proposed to be included in such registration by the
Holder and shall state the intended method of disposition of such Demand
Registrable Securities), then the Company shall promptly and in any event within
three (3) business days give written notice (“Demand Notice”) to the other
Holders of such request and use its best efforts to file within ten (10)
business days of providing the Demand Notice such Registration Statement
registering such Demand Registrable Securities which the Company has been so
requested to register by the Holder and any other Holders responding to such
notice during such ten (10) business days following delivery of the Demand
Notice pursuant to this Section 2(h); provided, however, that the Company shall
not be obligated to effect any registration under this Section 2(h) except in
accordance with the following provisions:






8












(i)

The Company shall not be obligated to use its best efforts to file and cause to
become effective (x) more than two registration statements on Form S-1 or Form
SB-2 with respect to Demand Registrable Securities initiated by the Holder
pursuant to this Section 2(h); (y) except with respect to a demand Registration
Statement relating to Defaulted Collateral Securities, any registration
statement covering less than $500,000 in value of Demand Registrable Securities
or (z) except with respect to a demand Registration Statement relating to
Defaulted Collateral Securities, any registration statement during any period in
which any other registration statement pursuant to which Shares are to be or
were sold has been filed and not withdrawn or has been declared effective within
the prior 60 days;




(ii)

The Company may delay the filing or effectiveness of any registration statement
for a period of up to 30 days after the date of a request for registration
pursuant to this Section 2(h) if the Company determines in good faith that (A)
it is in possession of material, non-public information concerning an
acquisition, merger, recapitalization, consolidation, reorganization or other
material transaction by or of the Company or concerning pending or threatened
litigation and (B) disclosure of such information would jeopardize any such
transaction or litigation or otherwise materially harm the Company; provided,
however, that the Company may not exercise such deferral right more than once in
any twelve month-period; and provided, further, however, that the existence of
an Event of Default or an event which would with proper passage of time and
notice would constitute an Event of Default shall not be relied on to defer
registration with respect to this Section 2(h)(ii).







(iii)

The number of shares of Common Stock initially included in such registration
statement shall be no less than 100% of the maximum number of shares of Common
Stock which may be included in a Registration Statement without exceeding
registration limitations imposed by the stocktickerSEC pursuant to the Rule 415
Amount in a comment letter addressed to the Company; provided that the Company
shall use its commercially reasonable efforts to contest such






9









limitation, but in any event not less than 6,970,664 shares of Common Stock. In
the event that less than all of the Demand Registrable Securities are included
in a registration statement as a result of the limitations described in this
paragraph, then the Company will (i) reduce on proportionate basis the number of
Demand Registrable Securities of each Holder included in such registration
statement and (ii) file additional registration statements, each registering the
Rule 415 Amount, seriatim, until all of the Demand Registrable Securities have
been registered.




(iv)

In the event a holder holds Defaulted Collateral Securities, such holder’s
registration rights pursuant to this Agreement will be deemed to be senior in
priority and right of registration to all holders holding securities with
registration rights, whether pursuant to this Agreement or otherwise that are
not Defaulted Collateral Securities.




(i)

At such time as the Company shall have qualified for the use of Form S-3
promulgated under the Securities Act or any successor form thereto, the Holder
shall have the right to request in writing registrations on Form S-3 or such
successor form of Registrable Securities held by Purchaser in the manner
described in Section 2(a), which request or requests shall (i) specify the
number of Registrable Securities held by the Holder intended to be sold or
disposed of, (ii) state the intended method of disposition of such Registrable
Securities held by the Holder and (iii) relate to Registrable Shares having an
anticipated aggregate offering price of at least $500,000.  A requested
registration on Form S-3 or any such successor form in compliance with Section 4
shall not count as a registration statement initiated pursuant to Section 2(h)
but shall otherwise be treated as a registration statement initiated pursuant
to, and shall, except as otherwise expressly provided in Section 4, be subject
to Section 2.




3.

Expenses of Registration

.



All Registration Expenses in connection with any registration, qualification or
compliance with registration pursuant to this Agreement shall be borne by the
Company, and all Selling Expenses of a Holder shall be borne by such Holder.

4.

No Senior Registration Rights.  Without the prior written consent of all Holders
who hold Demand Registrable Securities or would hold Defaulted Collateral
Securities upon an Event of Default under the Notes or the Pledge Agreement, the
Company will not grant any registration rights which are senior to the
registration rights granted hereby.

5.

Registration on Form S-3.  The Company shall use its reasonable best efforts to
meet the “registrant eligibility” requirements for a secondary offering set
forth in the general instructions to Form S-3 or any comparable or successor
form or forms, or in the event that the Company is ineligible to use such form,
such form as the Company is eligible to use under the Securities Act, provided
that if such other form is used, the Company shall convert such other form to a
Form S-3 as soon as the Company becomes so eligible.






10









6.

Registration Period

.  In the case of the registration effected by the Company pursuant to this
Agreement, the Company shall keep such registration effective and current until
the earlier of (a) the date on which all the Holders have completed the sales or
distribution described in the Registration Statement relating thereto or, if
earlier until such Registrable Securities may be sold by the Holders under Rule
144(k) (provided that the Company’s transfer agent has accepted an instruction
from the Company to such effect) and (b) the seventh (7th) anniversary of the
Closing Date.



7.

Indemnification.  Company Indemnity.  The Company will indemnify each Holder,
each of its officers, directors, agents and partners, and each person
controlling each of the foregoing, within the meaning of Section 15 of the
Securities Act and the rules and regulations thereunder with respect to which
registration, qualification or compliance has been effected pursuant to this
Agreement, and each underwriter, if any, and each person who controls, within
the meaning of Section 15 of the Securities Act and the rules and regulations
thereunder, any underwriter, against all claims, losses, damages and liabilities
(or actions in respect thereof) arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in any Time of Sale
Information, final prospectus (as amended or supplemented if the Company files
any amendment or supplement thereto with the stocktickerSEC), Registration
Statement filed pursuant to this Agreement or any post-effective amendment
thereof or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made,
or any violation by the Company of the Securities Act or any state securities
law or in either case, any rule or regulation thereunder applicable to the
Company and relating to action or inaction required of the Company in connection
with any such registration, qualification or compliance, and will reimburse each
Holder, each of its officers, directors, agents and partners, and each person
controlling each of the foregoing, for any reasonable legal fees of a single
counsel and any other expenses reasonably incurred in connection with
investigating and defending any such claim, loss, damage, liability or action,
provided that the Company will not be liable in any such case to a Holder to the
extent that any such claim, loss, damage, liability or expense arises out of or
is based on (i) any untrue statement or omission based upon written information
furnished to the Company by such Holder or underwriter (if any) therefor and
stated to be specifically for use therein, (ii) any failure by any Holder to
comply with prospectus delivery requirements of the Securities Act (other than a
failure resulting from an act or omission on the part of the Company) or any
other law or legal requirement applicable to them or any covenant or agreement
contained in the Purchase Agreement or this Agreement or (iii) an offer or sale
of Registrable Securities or Demand Registrable Securities occurring during a
period in which sales under a Registration Statement are suspended as permitted
by this Agreement; provided that notice has been properly provided to the
Holder.  The indemnity agreement contained in this Section 6(a) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability or
action if such settlement is effected without the consent of the Company (which
consent will not be unreasonably withheld).

(a)

Holder Indemnity

.  Each Holder will, severally but not jointly, if Registrable Securities or
Demand Registrable Securities held by it are included in the securities as to
which such registration, qualification or compliance is being effected,
indemnify the Company, each of its directors, officers, agents and partners, and
any other stockholder selling








11









securities pursuant to the Registration Statement and any of its directors,
officers, agents, partners, and any person who controls such stockholder within
the meaning of the Securities Act or Exchange Act and each underwriter, if any,
of the Company’s securities covered by such a Registration Statement, each
person who controls the Company or such underwriter within the meaning of
Section 15 of the Securities Act and the rules and regulations thereunder, each
other Holder (if any), and each of their officers, directors and partners, and
each person controlling such other Holder(s) against all claims, losses, damages
and liabilities (or actions in respect thereof) arising out of or based on (i)
any untrue statement (or alleged untrue statement) of a material fact contained
in any such, Time of Sale Information, final prospectus (as amended or
supplemented if the Company files any amendment or supplement thereto with the
stocktickerSEC), Registration Statement filed pursuant to this Agreement or any
post-effective amendment thereof or based on any omission (or alleged omission)
to state therein a material fact required to be stated therein or necessary to
make the statement therein not misleading in light of the circumstances under
which they were made or (ii) failure by such Holder to comply with prospectus
delivery requirements of the Securities Act (other than a failure resulting from
an act or omission on the part of the Company or any other law or legal
requirement applicable to them or any covenant or agreement contained in the
Purchase Agreement or this Agreement, and will reimburse the Company and such
other Holder(s) and their directors, officers and partners, underwriters or
control persons for any reasonable legal fees or any other expenses reasonably
incurred in connection with investigating and defending any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such Time of Sale Information, final prospectus (as amended
or supplemented if the Company files any amendment or supplement thereto with
the stocktickerSEC), Registration Statement filed pursuant to this Agreement or
any post-effective amendment thereof  in reliance upon and in conformity with
written information furnished to the Company by such Holder and stated to be
specifically for use therein, and provided that the maximum amount for which
such Holder shall be liable under this indemnity shall not exceed the net
proceeds received by such Holder from the sale of the Registrable Securities or
Demand Registrable Securities, as the case may be, pursuant to the registration
statement in question.  The indemnity agreement contained in this Section 6(b)
shall not apply to amounts paid in settlement of any such claims, losses,
damages or liabilities if such settlement is effected without the consent of
such Holder (which consent shall not be unreasonably withheld).

(b)

Procedure

.  Each party entitled to indemnification under this Section 6 (the “Indemnified
Party”) shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of any such claim in any litigation
resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or any litigation resulting therefrom, shall
be approved by the Indemnified Party (whose approval shall not be unreasonably
withheld), and the Indemnified Party may participate in such defense at its own
expense, and provided further that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 6 except to the extent that the Indemnifying
Party is materially and adversely affected by such failure to provide notice.
 No Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation.  Each
Indemnified Party shall furnish such non-privileged information regarding itself
or the claim in question as an Indemnifying Party may reasonably request in
writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.



8.

C



ontribution.  If the indemnification provided for in Section 7 herein is
unavailable to the Indemnified Parties in respect of any losses, claims, damages
or liabilities referred to herein (other than by reason of the exceptions
provided therein), then each such Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities as
between the Company on the one hand and any Holder(s) on the other, in such
proportion as is appropriate to reflect the relative fault of the Company and of
such Holder(s) in connection with the statements or omissions which resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations.  The relative fault of the Company on the one hand and
of any Holder(s) on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by such Holder(s).






12









In no event shall the obligation of any Indemnifying Party to contribute under
this Section 8 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 7(a) or 7(b) hereof had been available under the circumstances.

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 8 were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraphs.  The amount
paid or payable by an Indemnified Party as a result of the losses, claims,
damages and liabilities referred to in the immediately preceding paragraphs
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
 Notwithstanding the provisions of this Section, no Holder shall be required to
contribute any amount in excess of the amount by which in the case of any
Holder, the net proceeds received by such Holder from the sale of Registrable
Securities pursuant to the registration statement in question.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

9.

Survival

.  The indemnity and contribution agreements contained in Sections 7 and 8 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, the Purchase Agreement or the Placement Agreement and (ii)
the consummation of the sale or successive resales of the Registrable
Securities.








13









10.

Information by Holders

.  As a condition to the obligations of the Company to complete any registration
pursuant to this Agreement with respect to the Registrable Securities of each
Holder, such Holder will furnish to the Company such information regarding
itself, the Registrable Securities held by it and the intended methods of
disposition of the Registrable Securities held by it as is reasonably required
by the Company to effect the registration of the Registrable Securities. At
least five business days prior to the first anticipated filing date of a
Registration Statement for any registration under this Agreement, the Company
will notify each Holder of the information the Company requires from that Holder
whether or not such Holder has elected to have any of its Registrable Securities
included in the Registration Statement. If the Company has not received the
requested information from a Holder by the business day prior to the anticipated
filing date, then the Company may file the Registration Statement without
including Registrable Securities of that Holder.



11.

Further Assurances. Each Holder will cooperate with the Company, as reasonably
requested by the Company, in connection with the preparation and filing of any
Registration Statement hereunder, unless such Holder has notified the Company in
writing of such Holder’s irrevocable election to exclude all of such Holder’s
Registrable Securities from such Registration Statement.

12.

Suspension of Sales. Upon receipt of any notice from the Company under Section
2(a)(v) or 2(b), each Holder will immediately discontinue disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until (i) it receives copies of a supplemented or amended
prospectus contemplated by Sections 2(a)(v) or the Company advises the Holder
that a suspension of sales under Section 2(b) has terminated. If so directed by
the Company, each Holder will deliver to the Company (at the expense of the
Company) or destroy all copies in the Holder’ s possession (other than a limited
number of file copies) of the prospectus covering such Registrable Securities
that is current at the time of receipt of such notice.

13.

Replacement Certificates.  The certificate(s) representing the Registrable
Securities held by the Holder may be exchanged by the Holder at any time and
from time to time for certificates with different denominations representing an
equal aggregate number of Registrable Securities of the same tenor, as
reasonably requested by such Holder upon surrendering the same.  No service
charge will be made for such registration or transfer or exchange.  Upon receipt
by the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of certificates evidencing any Registrable Securities,
and, in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it, or upon surrender and cancellation of such certificate if
mutilated, the Company will make and deliver a new certificate of like tenor and
dated as of such cancellation at no charge to the holder.

14.

Transfer or Assignment.  Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and permitted assigns.  The rights granted to the Holder by the
Company under this Agreement to cause the Company to register Registrable
Securities may be transferred or assigned (in whole or in part) to a transferee
or assignee of the Bridge Note, Warrant or Registrable Securities, and all other
rights






14









granted to the Holder by the Company hereunder may be transferred or assigned to
any transferee or assignee of the Bridge Note, Warrant or Registrable
Securities; provided in each case that (i) the Company is given written notice
by the Holder at the time of or within a reasonable time after such transfer or
assignment, stating the name and address of said transferee or assignee and
identifying the securities with respect to which such registration rights are
being transferred or assigned; and provided further that the transferee or
assignee of such rights agrees in writing to be bound by the registration
provisions of this Agreement, (ii) such transfer or assignment is not made under
the Registration Statement or Rule 144, (iii) such transfer is made according to
the applicable requirements of the Purchase Agreement, and (iv) the transferee
has provided to the Company an investor questionnaire (or equivalent document)
evidencing that the transferee is a “qualified institutional buyer” as defined
in Rule 144A under the Securities Act or an “accredited investor” as defined in
Rule 501(a)(1),(2),(3), or (7) of Regulation D.

15.

Miscellaneous.

(a)

Remedies

.  The Company and the Holders acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
 It is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity.



(b)

Jurisdiction.  The Company and each Holder (i) hereby irrevocably submits to the
exclusive jurisdiction of the United States District Court, the New York state
courts and other courts of the United States sitting in New York County, New
York for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement and (ii) hereby waives, and agrees not to assert in
any such suit action or proceeding, any claim that it is not personally subject
to the jurisdiction of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper.  The Company and the Holder consent to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing in this paragraph shall affect or limit any right to
serve process in any other manner permitted by law.

(c)

Notices.  Any notice or other communication required or permitted to be given
hereunder shall be in writing by facsimile, mail or personal delivery and shall
be effective upon actual receipt of such notice.  The addresses for such
communications shall be:

to the Company:

Terra Nostra Resources Corp.
addressStreet55 South Lake Avenue
Suite 700
CityPasadena, StateCA PostalCode91101
Attention: Donald Nicholson






15












with a copy to:




Gersten Savage LLP

addressStreet600 Lexington Avenue, 9th Floor

CityplaceNew York, StateNew York PostalCode10022

Telephone:  (212) 752-9700

Facsimile:   (212) 813-9768

Attention: Peter J. Gennuso, Esq.







If to the Purchasers, to the addresses set forth on Schedule I to the Purchase
Agreement:







with a copy to:




Wollmuth Maher Deutsch LLP

500 addressStreetFifth Avenue, 12th Floor

CityplaceNew York, StateNew York PostalCode10110

Facsimile:   (212) 382-0050

Attention:  Rory M. Deutsch







Any party hereto may from time to time change its address for notices by giving
at least five days’ written notice of such changed address to the other parties
hereto.  

(d)

Waivers

.  No waiver by any party of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.  The representations and warranties and the agreements and
covenants of the Company and each Holder contained herein shall survive the
Closing.



(e)

Execution in Counterpart.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement, it
being understood that all parties need not sign the same counterpart.

(f)

Signatures.  Facsimile signatures shall be valid and binding on each party
submitting the same.

(g)

Entire Agreement; Amendment.  This Agreement, together with the Purchase
Agreement, the Bridge Notes, the Warrants, and the agreements and documents
contemplated hereby and thereby, contains the entire understanding and agreement
of the parties, and may not be amended, modified or terminated except by a
written agreement signed by the Company plus the Holders of 67% of the Demand
Registrable Securities (determined on a






16









fully-diluted, as converted basis and including in such calculation all shares
that would constitute Defaulted Collateral Securities upon an Event of Default
under the Note or the Pledge Agreement).

(h)

Governing Law

.  This Agreement and the validity and performance of the terms hereof shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts executed and to be performed entirely within such state,
except to the extent that the law of the State of Nevada regulates the Company’s
issuance of securities.



(i)

Jury Trial.  EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY.

(j)

Titles.  The titles used in this Agreement are used for convenience only and are
not to be considered in construing or interpreting this Agreement.

(k)

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.







COMPANY:







TERRA NOSTRA RESOURCES CORP.




By:__________________________________________

     Name:  Sun Liu James placePo

     Title:    Chief Executive Officer




















COUNTERPART SIGNATURE stocktickerPAGE

TO REGISTRATION RIGHTS AGREEMENT,

DATED AUGUST 28, 2007,

AMONG TERRA NOSTRA RESOURCES CORP. stocktickerAND

THE “HOLDERS” IDENTIFIED THEREIN




The undersigned hereby executes and delivers the Registration Rights Agreement
to which this Signature Page is attached, which, together with all counterparts
of the Registration Rights Agreement and Signature Pages of the Company and
other “Holders” under the Registration Rights Agreement, shall constitute one
and the same document in accordance with the terms of the Registration Rights
Agreement.







HOLDER:















By:






Name:

Title:















